06/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0371


                                       DA 19-0371
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

       v.                                                        ORDER

 MICKEY RODNEY PAYNE,

               Defendant and Appellant.
                                 _________________

       Upon consideration of Appellant’s motion for an extension of time, and good cause
appearing,
       IT IS ORDERED that Appellant has until July 10, 2021, within which to file the
reply brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                   Jim Rice
                                                                      Justice, Montana Supreme Court
                                                                                June 10 2021